Name: Council Regulation (EEC) No 1000/78 of 12 May 1978 amending Regulation (EEC) No 823/68 as regards the conditions for the entry of cheeses falling within certain tariff headings, and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 5 . 78 Official Journal of the European Communities No L 130/7 COUNCIL REGULATION (EEC) No 1000/78 of 12 May 1978 amending Regulation (EEC) No 823/68 as regards the conditions for the entry of cheeses falling within certain tariff headings, and Regulation (EEC) No 950/68 on the Common Customs Tariff Common Customs Tariff, the descriptions of the goods given in the said Annex should be amended to take account of improvements in packaging techni ­ ques and also in the interests of simplification ; Whereas the tariff nomenclature employed in Annex II to Regulation (EEC) No 823/68 is also that of the Common Customs Tariff, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 2560/77 (2 ), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas Annex II to Council Regulation (EEC) No 823/68 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products (3), as last amended by Regulation (EEC) No 874/77 (4), lays down condi ­ tions for the entry into the Community of Emmen ­ taler, Gruyere, Sbrinz, Bergkase and Appenzell cheeses falling within subheading 04.04 A I and Cheddar cheese falling within subheading 04.04 E I b) 1 aa) of the Common Customs Tariff ; whereas those condi ­ tions include observance of the free-at-frontier values corresponding to those bound under GATT ; whereas these values must be aligned on the Community target price for milk and the threshold price for Group 10 which are fixed for the 1978/79 milk year ; Whereas, as regards the products falling within subheadings 04.02 A III a) and 04.02 B II a) of the HAS ADOPTED THIS REGULATION : Article 1 The descriptions of goods falling within subheadings 04.02 A III a), 04.02 B II a), 04.04 A I and 04.04 E I b) 1 aa) of the Common Customs Tariff and in Annex II to Regulation (EEC) No 823/68 are hereby amended as shown in Annex I hereto. Article 2 The Common Customs Tariff annexed to Regulation (EEC) No 950/68 is hereby amended as shown in Annex II hereto . Article 3 This Regulation shall enter into force on 22 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 May 1978 . For the Council The President P. DALSAGER (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 303, 28 . 11 . 1977, p. 1 . (3) OJ No L 151 , 30 . 6 . 1968 , p. 3 . (4) OJ No L 106, 29 . 4. 1977, p. 20 . No L 130/8 Official Journal of the European Communities 18 . 5 . 78 ANNEX I CCT heading No Description 04.02 A. III . Milk and cream, other than in powder or granules : a) In immediate packings of a net capacity of 2-5 kg or less and of a fat content, by weight, not exceeding 11 % : 1 . (Unchanged) 2. (Unchanged) b) (Unchanged) : - 1 . (Unchanged) 2. (Unchanged) B. II . Milk and cream, other than in powder or granules : a) In immediate packings of a net capacity of 2.5 kg or less and of a fat content, by weight, not exceeding 9.5 % b) (Unchanged) : 1 . (Unchanged) 2. (Unchanged) 04.04 Cheese and curd : A. Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell , not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (2 ) : a) Whole cheeses (4) of a free-at-frontier value (5 ) per 100 kg net weight of : 1 . 225.60 u.a . or more, but less than 245.60 u.a. 2 . 245.60 u.a. or more b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side , of a net weight : aa) Of not less than 1 kg but less than 5 kg and of a free-at-frontier value (5 ) of not less than 245.60 u.a. but less than 273.60 u.a . per 100 kg net weight bb) Of not less than 450 g and of a free-at-frontier value (5 ) of not less than 273.60 u.a . per 100 kg net weight 2. Other, of a net weight of not less than 75 g but not more than 250 g (6) and of a free-at-frontier value (5) of not less than 293-60 u.a. per 100 kg net weight II . (Unchanged) E. (Unchanged) : I. (Unchanged) : a) (Unchanged) b) (Unchanged) : 1 . (Unchanged): aa) Whole Cheddar cheeses (4 ), made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months and of a free-at-frontier value of not less than 216-91 u.a . per 100 kg net weight (2) bb) (Unchanged) 18 . 5. 78 Official Journal of the European Communities No L 130/9 ANNEX II In Chapter 4 of the Common Customs Tariff subheadings 04.02 A III a), 04.02 B II a), 04.04 A I and 04.04 E I b) 1 aa) are amended, with effect from 22 May 1978 as follows : CCT heading No Description Rate of duty Autonomous % or levy (L) Conventional 04.02 A. III . Milk and cream, other than in powder or granules : a) In immediate packings of a net capacity of 2.5 kg or less and of a fat content, by weight, not exceeding 1 1 % : 1 . Of a fat content, by weight, not exceeding 8.9 % 2. Other 18 (L) 18 (L)  b) Other, of a fat content by weight : 1 . Not exceeding 45 % 2. Exceeding 45 % 18 (L) 18 (L)  B. II . Milk and cream, other than in powder or granules : a) In immediate packings of a net capacity of 2.5 kg or less and of a fat content, by weight, not exceeding 9.5 % 23 (L) b) Other, of a fat content by weight : 1 . Not exceeding 45 % 2. Exceeding 45 % 23 (L) 23 (L)  04.04 Cheese and curd (a) : A. Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell , not grated or powdered : I. Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (b) : a) Whole cheeses of a free-at-frontier value per 100 kg net weight of : 1 . 225.60 u.a. or more, but less than 245-60 u.a . 23 (L) (c) 2. 245.60 u.a . or more 23 (L) (c) b) Pieces packed in vacuum or in inert gas : 1 . With rind on at least one side, of a net weight : aa) Of not less than 1 kg but less than 5 kg and of a free- at-frontier value of not less than 245.60 u.a . but less than 273.60 u.a . per 100 kg net weight bb) Of not less than 450 g and of a free-at-frontier value of not less than 273.60 u.a . per 100 kg net weight 23 (L) 23 (L) (c) (C) 2. Other, of a net weight of not less than 75 g but not more than 250 g and of a free-at-frontier value of not less than 293.60 u.a . per 100 kg net weight 23 (L) (c) II . Other 23 (L) (C) (a) The exchange rate to be applied in converting into national currencies the unit of account referred to in the subdivisions of this heading shall , notwithstanding General Rule C 3 contained in Part I, Section I , be the representative rate, if such rate is fixed pursuant to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (OJ No 106, 30 . 10 . 1962, p. 2553/62). (b) Entry under this subheading is subject to conditions to be determined by the competent authorities . (c) See Annex. No L 130/ 10 Official Journal of the European Communities 18 . 5 . 78 CCT heading No Description Rate of duty Autonomous % or levy (L) Conventional 04.04 (cont'd) E. Other : I. Not grated or powdered, of a fat content, by weight, not exceeding 40 % and a water content, calculated by weight, of the non-fatty matter : a) Not exceeding 47 % 23 (L)  b) Exceeding 47 % but not exceeding 72 % : 1 . Cheddar : aa) Whole Cheddar cheeses, made from unpasteurized milk, of a minimum fat content of 50 % by weight, in the dry matter, matured for at least nine months and of a free-at-frontier value of not less than 216.91 u.a . per 100 kg net weight (a) 23 (L)  bb) Other 23 (L)  (a) Entry under this subheading is subject to conditions to be determined by the competent authorities.